DETAILED ACTION
This is a non-final Office action in response to the remarks filed 01/28/2022.

Status of Claims
Claims 10-16 are pending;
Claims 1-9 and 17-20 have been cancelled; claims 10-16 are original;
Claims 10-16 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election without traverse of Invention II (claims 10-16) in the reply filed 01/28/2022 is acknowledged.

    PNG
    media_image1.png
    135
    796
    media_image1.png
    Greyscale




As shown in the screenshot above, the applicant "requests that claims 1-9 and 17-20 be cancelled as being directed to a non-elected [invention]" (remarks, page 1, paragraph 2, lines 3 and 4).  Such request by the applicant to cancel claims is considered as an explicit instruction stated in 37 CFR 1.121(c)(4)(ii), "[c]ancellation of a claim shall be effected by an instruction to cancel a particular claim number."  Pursuant 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 12/10/2020, 06/09/2021, and 12/09/2021 have been considered by the Examiner.

Claim Objections
Claims 11-16 are objected to because of the following informalities:
Claims 11-16, line 1, the applicant is advised to change "The hanger" to --The pipe hanger--, since the limitation "pipe hanger" is recited in claim 10, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, there is insufficient antecedent basis for the limitation "the pipe" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 10, it is recited in lines 2 and 3, "the suspension member… defining a hole in through the suspension member."  It is not clear as to what the limitation "in through" means.  Does the "suspension member" define a hole therein?  Or does the "suspension member" define a hole therethrough?  Or does the "suspension member" define a hole therein and therethrough?  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Appropriate correction is required.
Regarding claim 15, note that claim 14, from which claim 15 depends, recites "the suspension member comprises an upper clevis and a lower clevis" in lines 1 and 2.  As such, it is not clear as to how the "side edge" of the "upper clevis" in claim 15 (lines 1 and 2) and the "side edge" of the "lower clevis" in claim 15 (line 2) are each related to the "side edge" of the "suspension member" in claim 10 (lines 2 and 3).  In other words, do the "side edge" of the "upper clevis" in claim 15 (lines 1 and 2) and the "side edge" of the "suspension member" in claim 10 (lines 2 and 3) refer to the same side edge?  Or 
Claims 11-14 and 16 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 930,806) in view of Thomas                      (US 2012/0318934 A1) and Humphrey (US 924,467).
Regarding claim 10, Smith discloses a system (see Figures 1, 5, and 6, see page 2, lines 50-60, the alternate embodiment of the lock tab washer 11 in Figure 5 is discussed herein, the alternate embodiment of the nut 5 in Figure 6 is discussed herein; also note that the lock tab washer 11 is adapted for any purposes wherein it is found applicable, see page 1, lines 9-16) comprising: a structure (1, 2, fig 1) comprising a side edge (1a, fig 1, see annotation, the side edge 1a of the structure 1, 2) and defining a hole (1b, fig 1, see annotation, the through hole of the structure 1, 2) in through the structure; a threaded rod (3, fig 1) extending through the hole; a nut (5, fig 6) threaded on the threaded rod, the nut defining a circumferential side (5a, fig 6, see annotation, the outer circumferential side of the nut 5; as clearly shown in Figure 6, the nut 5 is a hexagonal nut, where the nut tab 12 engages one side of the nut 5, see page 2, lines 67-72), the circumferential side defining a first face (5b, fig 6, see annotation, see page 2, lines 67-72, the face of the nut 6 that the nut tab 12 engages) and a second face (5c, fig 6, see annotation, the face of the nut that is immediately next to the first face 5b in the clockwise direction); and a lock tab washer (11, fig 5) disposed on the threaded rod between the structure and the nut (see Figures 1 and 5), the lock tab washer comprising an edge tab (14a, fig 5, see annotation, the left edge tab 14) and a nut tab (12, fig 5), the edge tab bent to fold over the side edge of the structure (see Figures 1 and 6; note that the term "over" is commonly defined as "[u]pon the surface of" at https://www.thefreedictionary.com/over, last accessed 02/09/2022), the nut tab bent to fold over the first face of the circumferential side of the nut (see Figures 5 and 6, see page 2, lines 67-72; note that the term "over" is commonly defined as "[u]pon the surface of" at https://www.thefreedictionary.com/over, last accessed 02/09/2022).
[AltContent: textbox (2a – Side Edge)][AltContent: connector]
    PNG
    media_image2.png
    248
    423
    media_image2.png
    Greyscale

[AltContent: textbox (1a – Side Edge)]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (1b – Hole)]

[AltContent: textbox (11c – Second Side)][AltContent: textbox (5a – Circumferential Side)]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    234
    582
    media_image3.png
    Greyscale

[AltContent: textbox (11b – First Side)]
[AltContent: textbox (14a – First Edge Tab)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (5b – First Face)][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (14c – Gap)][AltContent: connector]
[AltContent: textbox (14a – Second Edge Tab)][AltContent: textbox (5c – Second Face)][AltContent: textbox (11a – Washer Body)]

Smith does not disclose the system, (1) wherein the system is a pipe hanger, wherein the structure is a suspension member of the pipe hanger and configured to engage the pipe; (2) wherein the lock tab washer comprises a wing extending from the nut tab, the wing bent to fold over the second face of the circumferential side of the nut.
With respect to the missing limitations (1) above, Thomas teaches a pipe hanger (10, fig 3; see the annotated Figure 3 below) comprising: a suspension member (11, 12, fig 3) configured to engage the pipe (32, fig 3), the suspension member comprising a side edge (18a, fig 3, see annotation, the outer vertical side edge of the left flattened end 18) and defining a hole (20, fig 3, the left hole 20 formed in the left flattened end 18) in through the suspension member; a threaded rod (24, fig 3) extending through the 

    PNG
    media_image4.png
    792
    459
    media_image4.png
    Greyscale


[AltContent: connector][AltContent: textbox (22a – Side Edge)]
[AltContent: textbox (18a – Side Edge)][AltContent: connector]











Smith and Thomas are analogous art because they are at least from the similar problem solving area, i.e., fasteners.  Since Smith expressly states that the lock tab washer (Smith: 11, fig 5) "is adapted for any purposes wherein it is found applicable" (Smith: see page 1, lines 9-16), before the effective filing date of the claimed invention, 
With respect to the missing limitations (2) above, Humphrey teaches a system (see Figure 5, see page 1, lines 88-98, the modified lock tab washer as shown in Figure 5 is discussed herein) comprising: a threaded rod (1, fig 5); a nut (7, fig 5, also see Figures 1-5, the nut 7 is clearly a hexagonal nut) threaded on the threaded rod, the nut defining a circumferential side (7a, fig 5, see annotation, the circumferential side of the nut 7), the circumferential side defining a first face (7b, fig 5, see annotation, the face of the nut 7 that the nut tab 5 engages) and a second face (7c, fig 5, see annotation, the face of the nut that is immediately next to the first face 7b in the clockwise direction); and a lock tab washer (3, fig 5, see annotation; while the modified lock tab washer as shown in Figure 5 is discussed herein, Figures 3 and 4 are used for reference numbers) disposed on the threaded rod, the lock tab washer comprising a nut tab (5, fig 5) and a plurality of wings (6, fig 3) extending from the nut tab, the nut tab bent to fold over the first face of the circumferential side of the nut (see Figures 3-5), a first wing (6a, fig 4, see annotation, the lower wing 6) of the plurality of wings bent to fold over the second face of the circumferential side of the nut (see Figures 3-5).

[AltContent: connector][AltContent: textbox (6b – Second Wing)][AltContent: connector][AltContent: textbox (5b – Second Nut Tab Side Edge)]
[AltContent: textbox (6b – Second Wing)][AltContent: connector]
    PNG
    media_image5.png
    561
    856
    media_image5.png
    Greyscale



[AltContent: connector][AltContent: textbox (6a – First Wing)][AltContent: connector]
[AltContent: connector][AltContent: textbox (5a – First Nut Tab Side Edge)][AltContent: connector][AltContent: textbox (6a – First Wing)][AltContent: connector][AltContent: arrow]
[AltContent: textbox (7b – First Face)][AltContent: connector]
[AltContent: textbox (6a – First Wing)]
[AltContent: textbox (7c – Second Face)][AltContent: textbox (7a – Circumferential Side)]

Humphrey is analogous art because it is at least from the similar problem solving area, i.e., fasteners.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lock tab washer (Smith: 11, fig 5) with a plurality of wings (Humphrey: 6, fig 3) extending from the nut tab (Smith: 12, fig 5), such that a first wing (Humphrey: 6a, fig 4, see annotation) of the plurality of wings is bent to fold over the second face (Smith: 5c, fig 6, see annotation) of the circumferential side (Smith: 5a, fig 6, see annotation) of the nut (Smith: 5, fig 6; Humphrey: see Figures 3-5), as taught by Humphrey.  The motivation would have been to more effectively prevent rotation of the nut with respect to the lock tab washer for a more stable connection with an increased contact area.  Therefore, it would have been obvious to combine Smith, Thomas, and Humphrey to obtain the invention as specified in claim 10.
Accordingly, Smith, as modified by Thomas and Humphrey with respect to claim 10, teaches a pipe hanger (Thomas: 10, fig 3; see the annotated Figure 3 above) comprising: a suspension member (Thomas: 11, 12, fig 3) configured to engage the pipe (Thomas: 32, fig 3), the suspension member comprising a side edge (Smith: 1a, fig 1, see annotation, the side edge 1a of the structure 1, 2, as modified by, Thomas: 18a, fig 3, see annotation, the outer vertical side edge of the left flattened end 18) and defining a hole (Smith: 1b, fig 1, see annotation, the through hole of the structure 1, 2, as modified by, Thomas: 20, fig 3, the left hole 20 formed in the left flattened end 18) in through the suspension member; a threaded rod (Smith: 3, fig 1, as modified by, Thomas: 24, fig 3) extending through the hole; a nut (Smith: 5, fig 6) threaded on the threaded rod, the nut defining a circumferential side (Smith: 5a, fig 6, see annotation, the outer circumferential side of the nut 5; as clearly shown in Figure 6, the nut 5 is a hexagonal nut, where the nut tab 12 engages one side of the nut 5, see page 2, lines 67-72), the circumferential side defining a first face (Smith: 5b, fig 6, see annotation, see page 2, lines 67-72, the face of the nut 6 that the nut tab 12 engages) and a second face (Smith: 5c, fig 6, see annotation, the face of the nut that is immediately next to the first face 5b in the clockwise direction); and a lock tab washer (Smith: 11, fig 5) disposed on the threaded rod between the suspension member and the nut (Smith: see Figures 1 and 5; Thomas: see Figure 3), the lock tab washer comprising an edge tab (Smith: 14a, fig 5, see annotation, the left edge tab 14), a nut tab (Smith: 12, fig 5, as modified by, Humphrey: 5, fig 3), and a wing (Humphrey: 6a, fig 4, see annotation, the lower wing 6) extending from the nut tab, the edge tab bent to fold over the side edge of the suspension member (Smith: see Figures 1 and 6; note that the term "over" is 
Regarding claim 11, wherein the lock tab washer further comprises a washer body (Smith: 11a, fig 5, see annotation, the center body of the washer 11), the washer body defining a washer hole (Smith: 6, fig 5) therethrough, the threaded rod extending through the washer hole (Smith: see Figures 1, 5, and 6).
Regarding claim 12, wherein the washer body defines a first side (Smith: 11b, fig 5, see annotation, the front side of the washer body 11a) and a second side (Smith: 11c, fig 5, see annotation, the rear side of the washer body 11a) opposite the first side, the edge tab extending from the first side of the washer body and the nut tab extending from the second side of the washer body (Smith: see Figure 5).
Regarding claim 13, wherein: the edge tab is a first edge tab (Smith: 14a, fig 5, see annotation, the left edge tab 14); the lock tab washer further comprises a second edge tab (Smith: 14b, fig 5, see annotation, the right edge tab 14) extending from the washer body; the second edge tab is parallel with the first edge tab (Smith: see Figure 5); and a gap (Smith: 14c, fig 5, see annotation, the middle gap between the first and second edge tabs 14a, 14b) is defined between the first edge tab and the second edge tab (Smith: see Figure 5).
Regarding claim 14, wherein the suspension member comprises an upper clevis (Thomas: 15, fig 3) and a lower clevis (Thomas: 14, fig 3, the lowermost clevis 14), the upper clevis joined to the lower clevis by the threaded rod and the nut (Thomas: see Figure 3; Smith: see Figures 1 and 6).
Regarding claim 16, wherein: the nut tab defines a first nut tab side edge (Humphrey: 5a, fig 3, see annotation, the lower side edge of the nut tab 5) and a second nut tab side edge (Humphrey: 5b, fig 3, see annotation, the upper side edge of the nut tab 5) opposite the first nut tab side edge; the wing is a first wing (Humphrey: 6a, fig 4, see annotation, the lower wing 6) extending from and bent relative to the first nut tab side edge (Humphrey: see Figures 3-5); and the lock tab washer further comprises a second wing (Humphrey: 6b, fig 4, see annotation, the upper wing 6) extending from the second nut tab side edge, the second wing bent to fold over a third face of the circumferential side of the nut (Humphrey: see Figures 1-5; Smith: see Figure 6).

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 930,806) in view of Thomas (US 2012/0318934 A1), Humphrey (US 924,467), and Williams et al. (US 10,184,598 B2), hereinafter Williams.
Regarding claim 15, Smith, as modified by Thomas and Humphrey with respect to claim 10, teaches the hanger, wherein the edge tab extends across a side edge (Smith: 1a, fig 1, see annotation, the side edge 1a of the structure 1, 2, as modified by, Thomas: 18a, fig 3, see annotation, the outer vertical side edge of the left flattened end 18) of the upper clevis and adjacent to a side edge (Smith: 2a, fig 1, see annotation, the 
Smith, as modified by Thomas and Humphrey with respect to claim 10, does not teach the hanger, wherein the edge tab extends at least partially across the side edge of the lower clevis.
Williams teaches a system (10, 20, 22, 24, fig 2) comprising: a member (22, fig 2) comprising an upper element (28, fig 2, see annotation, the upper element of the second pipe end 26) and a lower element (30, fig 2, see annotation, the lower element of the second pipe end 26), the upper element defining a side edge (28a, fig 2, see annotation, the peripheral side edge of the upper element 28) and the lower element defining a side edge (30a, fig 2, see annotation, the peripheral side edge of the lower element 30); and a lock tab washer (10, fig 2) comprising an edge tab (16, fig 1), the edge tab extending across the side edge of the upper element and at least partially across the side edge of the lower element (see Figures 1 and 2).
[AltContent: arrow][AltContent: textbox (28 – Upper Element)]
    PNG
    media_image6.png
    573
    507
    media_image6.png
    Greyscale



[AltContent: arrow][AltContent: textbox (30 – Lower Element)]

[AltContent: connector][AltContent: connector][AltContent: textbox (28a – Side Edge)]
[AltContent: textbox (30a – Side Edge)][AltContent: textbox (Annotation of Selected Portion of Figure 2)]
In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to combine Smith, Thomas, Humphrey, and Williams to obtain the invention as specified in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various lock tab washers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631